Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2016

                                      No. 04-16-00379-CR

                                     Manuel Anaya-VEGA,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR9661
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
        The reporter’s record was originally due July 25, 2016. After this court granted the
reporter’s request for additional time, the record was due August 24, 2016. The court reporter
has filed a second notification of late record, asking for another thirty days in which to file the
record. After review, we GRANT the reporter’s request and ORDER the reporter to file the
reporter’s record in this court on or before September 23, 2016.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court